Citation Nr: 1827194	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters came to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in August 2014; the transcript is of record.

These matters were remanded in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Skin disability

The Board Remand instructed that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disability, and that an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In October 2016, the Veteran was afforded a VA examination.  The examiner stated that the Veteran was claiming chloracne due to Agent Orange exposure.  However, the evidence of record does not reflect that the Veteran was seeking service connection for chloracne; rather he was seeking service connection for residuals of a rash he suffered from during service.  09/20/2014 Hearing Transcript at 16-18.  The October 2016 VA examiner acknowledged a prior diagnosis of actinic keratosis; however, no skin condition was shown on objective examination.  The examiner stated that the Veteran has actinic keratosis, and that he does not have chloracne nor a skin condition due to Agent Orange exposure.  10/31/2016 C&P Exam.  Upon review of the claims folder, the examiner did not find a lesion on the neck that would be related to his infection of the neck observed in service.

The VA examiner, however, did not observe any skin condition at the time of the October 2016 VA examination; thus, it is clear that such examination was not conducted during an active stage.  Moreover, VA treatment records reflect treatment for actinic keratosis and seborrheic keratoses on multiple occasions.  Specifically, scattered erythematous scaly macules have been detected on his scalp and forehead.  See 02/22/2018 CAPRI at 43, 113; see 02/28/2017 CAPRI at 1; 84, 297.  Remand is necessary for an examination to be conducted during an active stage, and for the examiner to proffer an opinion as to whether the Veteran has a skin condition that is due to his in-service condition and due to his in-service complaints of a rash on his neck.  See 09/20/2014 Hearing Transcript at 16-17; 08/27/2014 STR-Medical Photocopy at 4.  

Acquired psychiatric disability

The Board Remand instructed that the Veteran should be afforded a VA examination to assess whether he has PTSD or any other diagnosed acquired psychiatric disability due to service.  

The November 2016 VA examination reflects that the Veteran does not meet the diagnostic criteria for PTSD, but that he meets the diagnostic criteria for other specified anxiety disorder which the examiner opined was related to financial distress based on record review.  Such opinion, however, does not specifically address whether his condition is due to service.  Moreover, the Veteran continues to seek VA mental health treatment and a social worker continues to find that the Veteran has PTSD due to his Vietnam experiences.  02/22/2018 CAPRI at 69, 79, 190; 02/28/2017 CAPRI at 19, 39, 311, 361; 62, 95, 209.  Remand is necessary for the examiner to provide a response to the inquiry as to whether his acquired psychiatric disability is due to service, and consideration of the diagnosis of PTSD reflected in the VA treatment records.  

On Remand, associate updated VA treatment records for the period from February 13, 2018.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from February 13, 2018.

2.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the nature and etiology of his claimed skin disability.  To the extent possible, such examination should be scheduled at a time when the disability is active.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all skin disabilities.

Consider should be given to the prior diagnoses and treatment of record, to include the diagnoses of actinic keratosis and seborrheic dermatitis.  

b)  Is a skin disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service notation of infection of the neck?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

3.  Request that the November 2016 VA examiner review the Virtual folder and provide an opinion as to the following:  

a)  Is an acquired psychiatric disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

b)  Please provide a discussion regarding the finding that the Veteran does not meet the diagnostic criteria for PTSD, and the VA social worker's diagnosis of PTSD.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  

An examination should be scheduled if deemed necessary by the examiner.

4.  Thereafter, readjudicate the service connection issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




